ViNJB, J:
No claim is made that the per diem and items of expense were not in accordance with the facts or the statute, if plaintiff was entitled to recover at all. It does not appear why the county board finally disallowed the claim. The circuit court disallowed it on the ground that .plaintiff was not authorized by the county state road and bridge committee to superintend or inspect the work before he did so, and this is the fact. But he presented to the committee his itemized bill for his per diem and expenses for. such work, and the bill was examined by the committee and unanimously recommended for allowance. The committee could have authorized the inspection in the first instance; failing in that, it could disavow, ignore, or ratify the acts of plaintiff when they came to its knowledge. They chose to ratify them. Clearer evidence of ratification than here exists can scarcely be found. It is made a matter of record by the proceedings of the county board. And when the committee, with full knowledge of all the facts, approved of the bill, the acts of plaintiff in superintending the construction of the bridges became as lawful as if he had been directed by it in the first instance to do so; and the county board could not lawfully disallow the claim because it was a just one and legally incurred. Under familiar principles public officers may ratify those acts of an agent which they had authority to direct him to do when done and which they could authorize at the time of ratification. Mechem, Pub. Off. § 534; Koch v. Milwaukee, 89 Wis. 220, 62 N. W. 918; Frederick v. Douglas Co. 96 Wis. 411, 424, 71 N. W. 798. The facts of this case *100bring it squarely within those principles and the claim should have been allowed.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment for plaintiff for $23.90, with interest and costs.